Citation Nr: 1543348	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-03 247	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for seborrheic keratosis.

2.  Entitlement to increases in the "staged" (30 percent prior to December 1, 2012, and 10 percent from that date) ratings assigned for tinea pedis with onychomycosis, to include the threshold matter of the propriety of the reduction of the rating for such disability from 30 to 10 percent, effective December 1, 2012.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2012 rating decisions of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  The April 2010 rating decision continued a 30 percent rating for tinea pedis with onychomycosis and denied service connection for seborrheic keratosis.  In April 2011, the case was remanded for the Veteran to be scheduled for a Travel Board hearing, which was held before the undersigned in June 2011; a transcript of the hearing is in the record.  Following a February 2012 rating decision proposing reduction and an August 2012 hearing before a Decision Review Officer (DRO) at the RO regarding the proposed reduction, a September 2012 rating decision reduced the rating for tinea pedis with onychomycosis to 10 percent, effective December 1, 2012.  Both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In September 2013, the case was remanded for additional development.  Thereafter, the Veteran perfected an appeal regarding the propriety of the rating reduction; regarding that issue, he requested a hearing before the Board in his March 2015 VA Form 9, but subsequently withdrew such hearing request in a statement received in June 2015.  

The Veteran's prior representative, from the National Association of County Veterans Service Officers (NACVSO), withdrew representation in November 2013 (as evidenced by an April 2014 statement from that individual).  Thereafter, the Veteran attempted to appoint a United States Senator as his representative by executing a VA Form 21-22 in December 2013.  However, a VA Form 21-22 may only be used to appoint a Veterans Service Organization as a representative.  [A VA Form 21-22a is required to appoint an individual as a representative.]  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in this matter, and the Board proceeds with the understanding that the Veteran is appearing pro se.

The issue of service connection for type II diabetes mellitus has been raised by the record (in an August 2006 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

In its September 2013 remand, the Board instructed the AOJ to associate certain pieces of evidence with the record that were cited in a September 2012 rating decision but were not available for the Board to review at that time, including: (1) medical records received from a private dermatologist (Dr. M.F.) dated in July 2012; and (2) a list of medications from a private treatment provider dated in August 2012.  The aforementioned records are still not associated with the Veteran's record (and there is no explanation as to whether or not (and if so why) they are unavailable.

In addition, in November 2013, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain all treatment reports from his private podiatrist (Dr. Timpano) dating from 1999 to the present; however, there is no evidence in the record to indicate that VA ever contacted this provider to obtain such treatment reports.

Furthermore, the Board's September 2013 remand instructed the AOJ to arrange for a skin examination of the Veteran to obtain a medical opinion addressing the etiology of his seborrheic keratosis, to include whether such disability is at least as likely as not related to his active service (with specific consideration of a February 1970 service treatment record (STR) which noted treatment in service for a rash on the groin and under the foreskin).  On VA skin diseases examination in January 2014, the VA examiner opined that the etiology of the Veteran's seborrheic keratosis (diagnosed in 2011) could not be established and that such disability was not at least as likely as not related to (or incurred or aggravated during) his active service, but also opined that the Veteran had tinea corporis in service and that his ongoing rash was at least as likely as not related to his service.  In an April 2014 addendum, the January 2014 VA examiner reiterated that the Veteran's seborrheic keratosis (diagnosed in 2011) was less likely related to service-related skin conditions, and then also provided a "correction" by stating that the Veteran's tinea corporis condition occurred in service but was treated and was not at least as likely as not related to his active service.  Rationale was not provided with any of these opinions, and the January 2014 VA examiner failed to note that postservice treatment records dating since 1989 document the Veteran's complaints of rashes affecting his groin, arms, legs, and belly, with an initial diagnosis of seborrheic keratosis in an October 2002 VA treatment record (i.e., well before the cited date of 2011).  Thereafter, on VA skin diseases examination in October 2014, another VA examiner opined that the Veteran's seborrheic keratosis was less likely related to a skin condition (noted to be tinea pedis) found in the Veteran's military service, but that examiner did not consider or address the February 1970 STR noting treatment in service for a rash on the groin and under the foreskin as well as the postservice treatment records documenting rash complaints since 1989.

The June 2015 supplemental statement of the case (SSOC) addressed only the issue of service connection for seborrheic keratosis, and did not address the issue regarding the ratings for tinea pedis with onychomycosis.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has alleged that he cannot work due to his service-connected tinea pedis with onychomycosis.  Because an increased rating claim for such disability is currently on appeal, a claim for a TDIU rating has been raised in the context of the increased rating claim, and requires appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ must associate the following with the record:
	(a)  Medical records received from a private dermatologist (Dr. M.F.) dated in July 2012; and
	
(b)  List of medications from a private treatment provider dated in August 2012.
	
If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so notified, and afforded opportunity to submit duplicate copies (with AOJ assistance in securing such copies, as appropriate).

2.  After securing an updated authorization form from the Veteran, the AOJ must obtain complete records of all evaluations and treatment the Veteran has received for his claimed disabilities from Dr. Timpano.

3.  The AOJ should then arrange for the Veteran to be examined by a dermatologist to ascertain the nature and likely etiology of his seborrheic keratosis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's seborrheic keratosis.  Specifically, is it at least as likely as not (a 50% or better probability) that the seborrheic keratosis was incurred or aggravated during the Veteran's active service?  The examiner must specifically consider and address the February 1970 STR noting a rash on the groin and under the foreskin, the post-service treatment records documenting rash complaints since 1989 (with diagnosis of seborrheic keratosis in October 2002), and the Veteran's allegations of continuity of symptomatology since his service.

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  [The AOJ should also (upon the Veteran's completion of the required application form) arrange for all development indicated and adjudicate the matter of entitlement to a TDIU rating in the context of the increased rating claim.  The Veteran should be advised that this matter will only be before the Board if he perfects an appeal of an AOJ denial in the matter.]  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

